Order entered February 12, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00748-CV

                          RHONDA FISHER, Appellant

                                          V.

     DALLAS HOUSING AUTHORITY CITY OF DALLAS-BARBARA
                JORDAN APARTMENTS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-01419-B

                                       ORDER

      The reporter’s record in this appeal is past due. By postcard dated December

17, 2020, we notified Robin Washington, Official Court Reporter for Dallas

County Court at Law No. 2, that the reporter’s record was overdue and directed her

to file the reporter’s record within thirty days. To date, the reporter’s record has not

been filed and Ms. Washington has not otherwise communicated with the Court

regarding the reporter’s record.
      So that this appeal can proceed, we ORDER Robin Washington to file,

within FIFTEEN DAYS of the date of this order, either (1) the reporter’s record;

(2) written verification no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the reporter’s record.

We notify appellant that if we receive verification she has not requested the

reporter’s record or paid for or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See Tex.

R. App. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable Melissa Bellan
      Presiding Judge
      Dallas County Court at Law No. 2

      Robin Washington
      Official Court Reporter
      Dallas County Court at Law No. 2



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE